DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-5 are allowable since, as argued by Applicant in the Remarks dated 01/04/2022, page 11, lines 1-9, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “a communication unit configured to transmit the converted input position to the terminal device by wireless communication when the converted input position is in an input area corresponding to the first image, and configured not to transmit the converted input position when the converted input position is in an input area corresponding to the black frame image”. In claim 2, “a processing unit configured to execute a processing corresponding to the input position which is a converted position signal in the first image when the position signal is in an input area corresponding to the first image, and configured not to execute the processing when the converted position signal is not in the input area corresponding to the first image”. In claim 4, “transmitting the converted input position to the terminal device by wireless communication when the converted input position is in an input area corresponding to the first image, and not transmitting the converted input position when the converted input position is in an input area corresponding to the black frame image”. In claim 5, “executing a processing corresponding to the input position which is a converted position signal in the first image when the position signal is in an input area corresponding to the first image, and not executing the processing when the converted position signal is not in the input area corresponding to the first image”. 
The closest prior art of record, Lee et al. (US Patent No. 10,579,201) discloses sharing data with a mobile terminal in an image display device (see abstract). “FIG. 38A shows the mobile terminal 200 in the portrait mode. In this instance, the controller 280 of the mobile terminal 200 sets right and left margins in the screen information and transmits the screen information with right and left margins to the image display device 100. As shown in FIG. 38, the controller 280 of the mobile terminal 200 may process the right and left margins of the screen information in black and white such that the screen of the portrait mode suits the screen of the image display device 100 of the landscape mode, and transmit the screen information to the image display device 100”. (See col. 29, lines 18-28).  However, singularly or in combination with other prior . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692